DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its depending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art of Negishi (JPH01187901A) is relied upon to disclose the shape of the recessed portion in the component body.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro (JP200195741) in view of Negishi (JPH01187901A).
In re claim 1, Masanori discloses a multilayer ceramic capacitor comprising: 
a multilayer body (1 – Figure 1, Figure 2, ¶18) including dielectric layers (1b, 1c – Figure 1, Figure 2, ¶19), first inner electrodes (4 - Figure 1, Figure 2, ¶18), and second inner electrodes (5 - Figure 1, Figure 2, ¶18), the dielectric layers and the first and second inner electrodes being stacked on one another (Figure 2), the multilayer body including a first principal surface (top surface of 1 – Figure 1), a second principal surface (bottom surface of 1 – Figure 1), a first side surface (right surface of 1- Figure 1), a second side surface (left surface of 1 – Figure 1), a first end surface (front surface of 1– Figure 1), and a second end surface (back surface of 1 – Figure 1), the first principal surface being opposite the second principal surface in a stacking direction in which the dielectric layers (Figure 1, Figure 2), the first inner electrodes, the second inner electrodes are stacked on one another (Figure 2), the first side surface being opposite the second side surface (Figure 1) in a width direction orthogonal or substantially orthogonal to the stacking direction (Figure 1), the first end surface being (front surface of 1 – Figure 1) opposite the second end surface (back surface of 1 – Figure 1) in a length direction orthogonal or substantially orthogonal to both the stacking direction and the width direction (Figure 1); 
a first outer electrode (2 – Figure 1, ¶29) electrically connected to the first inner electrodes (4 – Figure 1, Figure 2) and located on the first end surface of the multilayer body (Figure 1); and 
a second outer electrode (3 – Figure 1, ¶29) electrically connected to the second inner electrodes (5 – Figure 1, Figure 2) and located on the second end surface of the multilayer body (Figure 1); 
wherein the first side surface includes a first recess (6 – Figure 1, ¶36) where a midsection of the first side surface in the length direction is - 36 -recessed inward in the width direction (Figure 1); 
the second side surface includes a second recess (7 – Figure 1, ¶36) where a midsection of the second side surface in the length direction is recessed inward in the width direction (Figure 1);
Akihiro does not explicitly disclose the multilayer ceramic capacitor is viewed in the stacking direction, a dimension of each of the first recess and the second recess in the length direction is smaller on an inner side than on an outer side in the width direction.
Negishi discloses a capacitor body (4 – Figure 1, Figure 5, Figure 7, ¶1), when viewed in the stacking direction, a dimension of each of the first recess and the second recess (11, 12 – Figure 1, Figure 5, Figure 7, ¶1) in the length direction is smaller on an inner side than on an outer side in the width direction (Figure 1, Figure 5, Figure 7).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the recessed shapes as described by Negishi to allow for greater mounting versatility by improving the mounting density and connection strength to a circuit board when the capacitor is mounted in a configuration in which the electrodes are parallel to the substrate. 
In re claim 2, Akihiro in view of Negishi discloses the multilayer ceramic capacitor according to Claim 1, as explained above. Akihiro further discloses the first inner electrodes and the second inner electrodes (4, 5 – Figure 2, ¶18) are recessed inward in the width direction (See Figure 1, Figure 2) and have a shape corresponding to the first and second recesses (6, 7 – Figure 1, ¶25) (¶28).
In re claim 3, Akihiro in view of Negishi discloses the multilayer ceramic capacitor according to Claim 1, as explained above. Akihiro does not explicitly disclose wherein each of the first and second recesses has a triangular or substantially triangular shape when the multilayer ceramic capacitor is viewed in the stacking direction. 
Negishi discloses wherein each of the first and second recesses (11, 12 – Figure 7) has a triangular or substantially triangular shape when the capacitor component is viewed in the stacking direction (Figure 7).
. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the recessed shapes as described by Negishi to allow for greater mounting versatility by improving the mounting density and connection strength to a circuit board when the capacitor is mounted in a configuration in which the electrodes are parallel to the substrate. 
In re claim 4, Akihiro in view of Negishi discloses the multilayer ceramic capacitor according to Claim 1, as explained above. Akihiro does not explicitly disclose a surface defining the first recess and a surface defining the second recess are arc-shaped when the multilayer ceramic capacitor is viewed in the stacking direction.
Negishi discloses a surface defining the first recess and a surface defining the second recess (11, 12 – Figure 5) are arc-shaped when the multilayer ceramic capacitor is viewed in the stacking direction (Figure 5).
. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the recessed shapes as described by Negishi to allow for greater mounting versatility by improving the mounting density and connection strength to a circuit board when the capacitor is mounted in a configuration in which the electrodes are parallel to the substrate. 
In re claim 12, Akihiro in view of Negishi discloses the multilayer ceramic capacitor according to Claim 1, as explained above. Akihiro further discloses wherein each of the dielectric layers includes at least one of BaTiO3, CaTiO3, SrTiO3, SrZrO3, or CaZrO3 as a principal component (¶27).
In re claim 14, Akihiro in view of Negishi discloses the multilayer ceramic capacitor according to Claim 1, as explained above. Akihiro does not explicitly disclose wherein a ratio of a maximum dimension of each of the first and second recesses in the length direction to a dimension of the multilayer ceramic capacitor in the length direction is equal to or more than about 8.3% and equal to or less than about 83.4%. 
However, Akihiro discloses that the gap formed between the recess and a stick case is correlated to the generation of electrostatic capacitance (¶14). Akihiro further discloses the shape of the internal electrodes coincide with the shape of the dielectric layer (¶28). Furthermore, it is well-known in the art that the size of the internal electrode is correlated to the capacitance of the device. It would have been an obvious matter of design choice to alter the dimensions of the recess to create a balance between the generation of electrostatic capacitance and capacitance of the electronic component, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 15, Akihiro in view of Negishi discloses the multilayer ceramic capacitor according to Claim 1, as explained above. Akihiro does not explicitly disclose wherein a maximum dimension of each of the first and second recesses in the width direction to a dimension of the multilayer ceramic capacitor in the width direction equal to or more than about 3.3% and less than about 50.0%. 
However, Akihiro discloses that the gap formed between the recess and a stick case is correlated to the generation of electrostatic capacitance (¶14). Akihiro further discloses the shape of the internal electrodes coincide with the shape of the dielectric layer (¶28). Furthermore, it is well-known in the art that the size of the internal electrode is correlated to the capacitance of the device. It would have been an obvious matter of design choice to alter the dimensions of the recess to create a balance between the generation of electrostatic capacitance and capacitance of the electronic component, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 6-11, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro (JP200195741) in view of Negishi (JPH01187901A) and in further view of Li et al. (US Patent 9,263,186).
In re claim 6, Akihiro in view of Negishi discloses the multilayer ceramic capacitor according to Claim 1, as explained above. Akihiro further discloses
a substrate (¶46); 
solder on the substrate (¶38); and 
the multilayer ceramic capacitor (See Rejection of Claim 1); wherein 
the multilayer ceramic capacitor is on the substrate (¶46).
Akihiro does not explicitly disclose a semiconductor comprising solder balls on the substrate in communication with a capacitor.
Li discloses a semiconductor comprising solder balls on the substrate in communication with a capacitor (See Figure 12).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the capacitor of Akihiro in the die package as described by Li to allow the capacitor to communicate with external devices and be incorporated into electronic devices, such as a smartphone (col.2 ll.28-34).
In re claim 7, Akihiro in view of Negishi and in further view of Li discloses the semiconductor device according to Claim 6, as explained above. Akihiro does not disclose wherein the semiconductor device is included in a music player, a video player, a navigation apparatus, a communication apparatus, a mobile phone, a smartphone, a mobile information terminal, a tablet terminal, or a notebook computer.
Li discloses the semiconductor device is included in a music player, a video player, a navigation apparatus, a communication apparatus, a mobile phone, a smartphone, a mobile information terminal, a tablet terminal, or a notebook computer (col.2 ll.28-34).
In re claim 8, Akihiro in view of Negishi and in further view of Li discloses the semiconductor device according to Claim 6, as explained above. Akihiro further discloses the first inner electrodes and the second inner electrodes (4, 5 – Figure 2, ¶18) are recessed inward in the width direction (See Figure 1, Figure 2) and have a shape corresponding to the first and second recesses (6, 7 – Figure 1, ¶25) (¶28).
In re claim 9, Akihiro in view of Negishi and in further view of Li discloses the multilayer ceramic capacitor according to Claim 6, as explained above. Akihiro does not explicitly disclose wherein each of the first and second recesses has a triangular or substantially triangular shape when the multilayer ceramic capacitor is viewed in the stacking direction. 
Negishi discloses wherein each of the first and second recesses (11, 12 – Figure 7) has a triangular or substantially triangular shape when the capacitor component is viewed in the stacking direction (Figure 7).
. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the recessed shapes as described by Negishi to allow for greater mounting versatility by improving the mounting density and connection strength to a circuit board when the capacitor is mounted in a configuration in which the electrodes are parallel to the substrate. 
In re claim 10, Akihiro in view of Negishi and in further view of Li discloses the multilayer ceramic capacitor according to Claim 6, as explained above. Akihiro does not explicitly disclose a surface defining the first recess and a surface defining the second recess are arc-shaped when the multilayer ceramic capacitor is viewed in the stacking direction.
Negishi discloses a surface defining the first recess and a surface defining the second recess (11, 12 – Figure 5) are arc-shaped when the multilayer ceramic capacitor is viewed in the stacking direction (Figure 5).
. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the recessed shapes as described by Negishi to allow for greater mounting versatility by improving the mounting density and connection strength to a circuit board when the capacitor is mounted in a configuration in which the electrodes are parallel to the substrate. 
In re claim 16, Akihiro in view of Negishi and in further view of Li discloses the multilayer ceramic capacitor according to Claim 6, as explained above. Akihiro further discloses wherein each of the dielectric layers includes at least one of BaTiO3, CaTiO3, SrTiO3, SrZrO3, or CaZrO3 as a principal component (¶27).
In re claim 18, Akihiro in view of Negishi and in further view of Li discloses the multilayer ceramic capacitor according to Claim 6, as explained above. Akihiro does not explicitly disclose wherein a ratio of a maximum dimension of each of the first and second recesses in the length direction to a dimension of the multilayer ceramic capacitor in the length direction is equal to or more than about 8.3% and equal to or less than about 83.4%. 
However, Akihiro discloses that the gap formed between the recess and a stick case is correlated to the generation of electrostatic capacitance (¶14). Akihiro further discloses the shape of the internal electrodes coincide with the shape of the dielectric layer (¶28). Furthermore, it is well-known in the art that the size of the internal electrode is correlated to the capacitance of the device. It would have been an obvious matter of design choice to alter the dimensions of the recess to create a balance between the generation of electrostatic capacitance and capacitance of the electronic component, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 19, Akihiro in view of Negishi and in further view of Li discloses the multilayer ceramic capacitor according to Claim 6, as explained above. Akihiro does not explicitly disclose wherein a maximum dimension of each of the first and second recesses in the width direction to a dimension of the multilayer ceramic capacitor in the width direction equal to or more than about 3.3% and less than about 50.0%. 
However, Akihiro discloses that the gap formed between the recess and a stick case is correlated to the generation of electrostatic capacitance (¶14). Akihiro further discloses the shape of the internal electrodes coincide with the shape of the dielectric layer (¶28). Furthermore, it is well-known in the art that the size of the internal electrode is correlated to the capacitance of the device. It would have been an obvious matter of design choice to alter the dimensions of the recess to create a balance between the generation of electrostatic capacitance and capacitance of the electronic component, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

3.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro (JP200195741) in view of Negishi (JPH01187901A) and in further view of Sakate et al. (US Publication 2017/0345567).
	In re claim 13, Akihiro in view of Negishi discloses the multilayer ceramic capacitor according to Claim 12, as explained above. Akihiro does not disclose wherein each of the dielectric layers further includes at least one of a Mn compound, a Fe compound, a Cr compound, a Co compound, or a Ni compound as an accessory component.
Sakate discloses wherein each of the dielectric layers further includes at least one of a Mn compound, a Fe compound, a Cr compound, a Co compound, or a Ni compound as an accessory component (¶28).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the additive component as described by Sakate to achieve a device of desired capacitance. 

4.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro (JP200195741) in view of Negishi (JPH01187901A) and in further view of Li et al. (US Patent 9,263,186) and in further view of Sakate et al. (US Publication 2017/0345567).
In re claim 17, Akihiro in view of Negishi and in further view of Li discloses the multilayer ceramic capacitor according to Claim 16, as explained above. Akihiro does not disclose wherein each of the dielectric layers further includes at least one of a Mn compound, a Fe compound, a Cr compound, a Co compound, or a Ni compound as an accessory component.
Sakate discloses wherein each of the dielectric layers further includes at least one of a Mn compound, a Fe compound, a Cr compound, a Co compound, or a Ni compound as an accessory component (¶28).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the additive component as described by Sakate to achieve a device of desired capacitance. 

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the first and second recesses, when viewed in the stacking direction, have a trapezoidal shape.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mizuno (US Publication 2017/0162327)		Figure 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/            Primary Examiner, Art Unit 2848